Exhibit 11 – Statements Re: Computation of Per Share Earnings FLORIDA COMMUNITY BANKS, INC. COMPUTATION OF EARNINGS PER COMMON SHARE The following tabulation presents the calculation of basic and diluted earnings per common share for the three-month periods ended March 31, 2008 and 2007. Average shares outstanding have been retroactively adjusted on an equivalent share basis for the effects of the stock dividends and splits as discussed in the notes to the financial statements. Three Months Ended March 31, 2008 2007 Basic Earnings Per Share Net income $ 295,659 $ 4,667,027 Earnings on common shares $ 295,659 $ 4,667,027 Weighted average common shares outstanding - basic 7,917,922 7,909,664 Basic earnings per common share $ 0.04 $ 0.59 Diluted Earnings Per Share Net income $ 295,659 $ 4,667,027 Earnings on common shares $ 295,659 $ 4,667,027 Weighted average common shares outstanding - diluted 8,043,606 8,040,403 Diluted earnings per common share $ 0.04 $ 0.58
